 Case 3:17-cv-01362 Document 1209 Filed 01/22/21 Page 1 of 9 PageID #: 41973




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF WEST VIRGINIA

 THE CITY OF HUNTINGTON,

        Plaintiff,

 v.                                                 Civil Action No. 3:17-01362
                                                    Hon. David A. Faber
 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.,

     Defendants.
 CABELL COUNTY COMMISSION,

        Plaintiff,

 v.                                                 Civil Action No. 3:17-01655
                                                    Hon. David A. Faber
 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.,

        Defendants.

                         DEFENDANTS’ OPPOSITION TO
               PLAINTIFFS’ MOTION FOR LEAVE TO FILE SUR-REPLY

       Plaintiffs’ proposed sur-reply (Dkt. 1204-1)—filed two weeks after the hearing on the

admissibility of IQVIA Xponent data—does not change anything. It addresses so-called

“evidence” that could have been submitted and addressed in their opening motion, in reply, or at

the hearing. Even now, Plaintiffs did not attach any of the five documents they cite, and far from

“correcting” any alleged inaccuracies by Defendants, Plaintiffs mischaracterize the contents of

those documents. The Court should reject the belated proposed sur-reply.

       Plaintiffs are correct that Defendants did not file a Daubert challenge to exclude Lacey

Keller’s opinions. Regrettably, defense counsel misspoke during the hearing, for which she

apologizes. But that does not alter the reasons why the IQVIA Xponent data is inadmissible.




                                                1
    Case 3:17-cv-01362 Document 1209 Filed 01/22/21 Page 2 of 9 PageID #: 41974




          First, it does not matter whether Dr. Keller relied on and testified about the data because

an expert’s reliance on hearsay does not make the hearsay admissible. 1

          Second, Defendants correctly noted that they did not possess the Xponent IQVIA data,

they have not used it in operating their suspicious order monitoring systems, and the data is not

intended for such purposes. Defendants repeatedly noted those facts in their opposition to

Plaintiffs’ motion, 2 and, if Plaintiffs had any basis to challenge those facts, they could and should

have addressed them in reply or at the hearing. Plaintiffs’ own expert admitted that she is aware

of no evidence that Defendants ever possessed the data. She said simply that they “could have”

purchased the data. 3 Plaintiffs did not contest in their reply or at the hearing the admission by

their expert, nor did they cite any additional “evidence” that Defendants ever purchased or

possessed the data. 4


1
  Fed. R. Evid. 703, Advisory Cmte. Notes, 2000 Amend. (“Rule 703 has been amended to
emphasize that when an expert reasonably relies on inadmissible information to form an opinion
or inference, the underlying information is not admissible simply because the opinion or
inference is admitted.”); Dkt. 1124 at 4; Ex. 1 at 62:8–25 (“[THE COURT] [I]f Keller testifies
that this information was relied upon to support the expert opinions, does that make the data
admissible? [MS. HARDIN] No, sir, it does not…. [I]f she is permitted to testify, she could
testify only to what she’s already said, of course, which is that this data exists and could be
purchased. She will, of course, be locked into her testimony, her admissions that we didn’t buy
it, we didn’t have it, and she has no opinions about whether or not we should have gotten it. But
experts often rely on—or are permitted to rely on evidence that is otherwise hearsay, as Your
Honor well knows. That does not give the underlying evidence independent evidentiary value.”).
2
  See Dkt. 1124 at 1 (“[T]here is no evidence that any Defendant ever purchased or considered
purchasing the IQVIA Xponent data series that Plaintiffs seek to have admitted.”); id. at 2
(“Nothing in IQVIA’s marketing material for Xponent holds the data out as providing useful
information for wholesale distributors’ suspicious order monitoring (‘SOM’) systems.”); id. at 8
(“There is not a shred of evidence that any Defendant ever possessed Xponent data.”).
3
    Id. at 3; Dkt. 1124-2 at 12, 15.
4
  Dkt. 1152 at 2 (“Plaintiffs have shown constructive knowledge through their experts ….”)
(emphasis added); id. at 4 n.4 (“the information … could have been gleaned [by] distributors”)
(emphasis added).

                                                   2
    Case 3:17-cv-01362 Document 1209 Filed 01/22/21 Page 3 of 9 PageID #: 41975




          Their belated contention that five documents render inaccurate anything said by

Defendants is not true.

          1.      Plaintiffs cite a 2013 IMS slide deck presentation given to Cardinal Health. That

presentation is not about Xponent data, opioids, or uses of data for suspicious order monitoring

programs. The presentation is about how a different set of IMS data—not Xponent—could be

used

                                                                                   . Nothing in that

deck suggests that Xponent is marketed to distributors or that any of the three Defendants ever

possessed or used the data. Plaintiffs cite in particular four slides from the 66-slide deck:

      •   The first slide is about

                            . 5 The slide and the data discussed have nothing to do with suspicious

          order monitoring systems or Xponent data.

      •   The second is about

                                                                      . It is plain from the face of

          the document that it is not about “compliance reporting” related to suspicious order

          monitoring systems or “high prescribers” of opioids. 6

      •   The third slide presents

                                            . 7 The slide and the data discussed have nothing to do

          with controlled substances, suspicious order monitoring systems, or Xponent data.




5
    Ex. 2 (CAH_NYConsolidated-0852878).
6
    Id. (CAH_NYConsolidated-0852881).
7
    Id. (CAH_NYConsolidated-0852893).

                                                   3
    Case 3:17-cv-01362 Document 1209 Filed 01/22/21 Page 4 of 9 PageID #: 41976




      •   The last slide says only that

                                                        .” 8 Plaintiffs’ suggestion that that slide

          indicates that Defendants possessed the Xponent data is, to quote them, “patently false.”

          Dkt. 1204-1 at 2 (emphasis added).

          2.     The second document is a work order for IMS to provide Defendant McKesson

with



                                                                                    .” 9 The

document has nothing to do with Xponent or suspicious order monitoring programs, and the



                                                                                                      . 10

          3.     The third and fourth documents concern Defendant AmerisourceBergen’s usage

                                                          . 11 That one Defendant received a

different data set on a three-month-trial basis                                                does not

render inaccurate Defendants’ representations at the hearing and in their opposition that

“distributors … monitor wholesale prescription orders placed by their pharmacy customers … on

an order-by-order basis … [and] not … on a prescription-by-prescription basis” or that “there is

no testimony, no evidence whatsoever that this data, this IQVIA data is ever used by anyone in




8
    Id. (CAH_NYConsolidated-0852887).
9
    Ex. 3 (MCKMDL00694704).
10
     Id. at MCKMDL00694706.
11
     Ex. 4, 5 (ABDCMDL05797143, ABDCMDL05797146).

                                                  4
 Case 3:17-cv-01362 Document 1209 Filed 01/22/21 Page 5 of 9 PageID #: 41977




order to maintain, set up, or operate a suspicious order monitoring system. . . .” 12 Further,




                                                                                   . 14

          AmerisourceBergen’s receipt of a different data set (

                                                        ) on a limited basis does not have any

bearing on the admissibility of the Xponent data series, which Defendants indisputably did not

possess.

          4.      The fifth and final document is a 2004 Cardinal Health/IMS Information

Services Agreement                                                                                    f




                                                                                          ” 15—none

of which have to do with suspicious order monitoring.

          As Defendants noted in their opposition, while there is evidence that Defendants

purchased, or considered purchasing, different data series sold by IQVIA or its predecessors, that

is irrelevant to the question before the Court: the admissibility of the specific Xponent data




12
     Ex. 1 at 61:20–62:2 (emphasis added).
13
     Ex. 6 (ABDCDL00316441).
14
     Id. (“

                                                         .” (emphasis added)).

********************_03192237).

                                                  5
 Case 3:17-cv-01362 Document 1209 Filed 01/22/21 Page 6 of 9 PageID #: 41978




series. Dkt. 1124 at 2. Whether or not Defendants “had and used [other] data sold by IQVIA,”

there is no dispute that Defendants did not possess or use Xponent data. Dkt. 1204-1 at 4.

                                             *       *       *

          The Court rightly questioned: “What’s the link between this, this data and … the defendants

in the case?” The answer remains: “None, none. There is no link … because not only did

[Defendants] not purchase the data,” Plaintiffs’ expert admitted that she has no opinion that

Defendants should have purchased the data.16

          The Court should reject Plaintiffs’ untimely, inappropriate motion for leave to file the sur-

reply and deny their motion to admit IQVIA Xponent data.



 Dated: January 22, 2021                         Respectfully submitted,

                                                 /s/ Steven R. Ruby
                                                 Michael W. Carey (WVSB No. 635)
                                                 Steven R. Ruby (WVSB No. 10752)
                                                 David R. Pogue (WVSB No. 10806)
                                                 Raymond S. Franks II (WVSB No. 6523)
                                                 CAREY DOUGLAS KESSLER & RUBY PLLC
                                                 901 Chase Tower, 707 Virginia Street, East
                                                 P.O. Box 913
                                                 Charleston, WV 25323
                                                 Telephone: (304) 345-1234
                                                 Facsimile: (304) 342-1105
                                                 mwcarey@csdlawfirm.com
                                                 sruby@cdkrlaw.com
                                                 drpogue@cdkrlaw.com
                                                 rsfranks@cdkrlaw.com

                                                 /s/ Ashley W. Hardin
                                                 Enu Mainigi
                                                 F. Lane Heard III
                                                 Jennifer G. Wicht
                                                 Ashley W. Hardin
                                                 WILLIAMS & CONNOLLY LLP

16
     Ex. 1 at 59:14–60:23.

                                                     6
Case 3:17-cv-01362 Document 1209 Filed 01/22/21 Page 7 of 9 PageID #: 41979




                                 725 Twelfth Street NW
                                 Washington, DC 20005
                                 Tel: (202) 434-5000
                                 Fax: (202) 434-5029
                                 emainigi@wc.com
                                 lheard @wc.com
                                 jwicht@wc.com
                                 ahardin@wc.com

                                 Counsel for Cardinal Health, Inc.

                                 /s/ Timothy C. Hester
                                 Timothy C. Hester (DC 370707)
                                 Laura Flahive Wu
                                 Andrew P. Stanner
                                 COVINGTON & BURLING LLP
                                 One CityCenter
                                 850 Tenth Street NW
                                 Washington, DC 20001
                                 Tel: (202) 662-5324
                                 thester@cov.com
                                 lflahivewu@cov.com
                                 astanner@cov.com

                                 /s/ Paul W. Schmidt
                                 Paul W. Schmidt
                                 COVINGTON & BURLING LLP
                                 The New York Times Building
                                 620 Eighth Avenue
                                 New York, New York 10018
                                 Tel: (212) 841-1000
                                 pschmidt@cov.com

                                 /s/ Jeffrey M. Wakefield
                                 Jeffrey M. Wakefield (WVSB #3894)
                                 jwakefield@flahertylegal.com
                                 Jason L. Holliday (WVSB #12749)
                                 jholliday@flahertylegal.com
                                 FLAHERTY SENSABAUGH BONASSO PLLC
                                 P.O. Box. 3843
                                 Charleston, WV 25338-3843
                                 Telephone: (304) 345-0200

                                 Counsel for McKesson Corporation

                                 /s/ Gretchen M. Callas

                                     7
Case 3:17-cv-01362 Document 1209 Filed 01/22/21 Page 8 of 9 PageID #: 41980




                                 Gretchen M. Callas (WVSB #7136)
                                 JACKSON KELLY PLLC
                                 Post Office Box 553
                                 Charleston, WV 25322
                                 Tel: (304) 340-1000
                                 Fax: (304) 340-1050
                                 gcallas@jacksonkelly.com

                                 /s/ Robert A. Nicholas
                                 Robert A. Nicholas
                                 Shannon E. McClure
                                 REED SMITH LLP
                                 Three Logan Square
                                 1717 Arch Street, Suite 3100
                                 Philadelphia, PA 19103
                                 Tel: (215) 851-8100
                                 Fax: (215) 851-1420
                                 rnicholas@reedsmith.com
                                 smcclure@reedsmith.com

                                 Counsel for AmerisourceBergen Drug Corporation




                                     8
 Case 3:17-cv-01362 Document 1209 Filed 01/22/21 Page 9 of 9 PageID #: 41981




                                 CERTIFICATE OF SERVICE

          The undersigned counsel hereby certifies that on this 22nd day of January, 2021, the

foregoing redacted Defendants’ Opposition to Plaintiffs’ Motion for Leave to File Sur-Reply was

filed using the Court’s CM/ECF system which will send notice of such filing to all counsel of

record.



                                                   /s/ Steven R. Ruby
                                                   Steven R. Ruby (WVSB No. 10752)




                                               9
